IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00275-CR
                                 No. 10-16-00276-CR

RUEBEN EARLE WALKER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 54th District Court
                           McLennan County, Texas
                 Trial Court Nos. 2015-1661-C2 & 2015-1744-C2


                  ORDER REQUESTING A RESPONSE

      Rueben Earle Walker appealed his convictions for aggravated assault and

possession of a controlled substance. See generally TEX. PENAL CODE ANN. § 22.02 (West

2011) and TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010). We dismissed the

appeals because the certifications of defendant's right of appeal, which Walker signed for

each appeal, indicated that he waived his right to appeal. See Walker v. State, Nos. 10-16-

00275-CR, 10-16-00276-CR, 2016 Tex. App. LEXIS 10314 (Tex. App.—Waco Sept. 21, 2016,

no pet. h.) (not designated for publication). Walker has now filed a motion for rehearing
in each appeal. A certification of the right to appeal which indicates Walker has the right

to appeal was filed separately from the motion for rehearing. We note that the new

certification was signed on September 29, 2016 which was after the Court’s opinion had

issued.

        We request a response to Walker’s motions for rehearing from the State. The

State’s response is due 14 days from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 19, 2016
Walker v. State                                                                      Page 2